UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4942


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BOOKER TRAVIS LAW, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00640-RBH-1)


Submitted:    October 5, 2009                 Decided:   October 23, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant.   Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Booker Travis Law, III,

pled guilty to possession with intent to distribute fifty grams

or more of crack cocaine and 500 grams or more of cocaine, in

violation     of   21     U.S.C.       §    841(a)(1)          (2006).        The    parties

stipulated    in    the    plea    agreement        to     a    180-month     sentence      in

exchange for the Government withdrawing its notice of sentence

enhancement under 21 U.S.C. § 851 (2006).                        See Fed. R. Crim. P.

11(c)(1)(C).        The district court accepted the plea agreement

and, therefore, was bound to sentence Law to 180 months, which

it did.

            On     appeal,      Law’s        counsel       has       filed    a   brief     in

accordance    with      Anders     v.      California,         386     U.S.   738    (1967),

stating that, in his view, there are no meritorious issues for

appeal.     Counsel questions, however, whether the district court

fully complied with Rule 11 of the Federal Rules of Criminal

Procedure     in    accepting         Law’s       guilty       plea    and    whether       the

sentence is reasonable.            Law filed a pro se supplemental brief,

challenging the reasonableness of the sentence.

            Because       Law   did     not   move     in      the    district      court   to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.                  United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                  To establish plain error, Law “must

show: (1) an error was made; (2) the error is plain; and (3) the

                                              2
error affects substantial rights.”              United States v. Massenburg,

564 F.3d 337, 342-43 (4th Cir. 2009) (reviewing unpreserved Rule

11 error).    “The decision to correct the error lies within our

discretion, and we exercise that discretion only if the error

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”           Id. at 343 (internal quotation marks

and citations omitted).

            Although the district court did not advise Law that he

would receive a negotiated sentence of 180 months, as required

by Fed. R. Crim. P. 11(c)(4), we find that the court’s omission

did not affect his substantial rights.                  Law does not allege

that, but for the Rule 11 error, he would not have pled guilty,

see Martinez, 277 F.3d at 532, and Law received the benefit of

the bargain in his plea agreement.              Moreover, the district court

ensured that Law’s guilty plea was knowing and voluntary and

supported by a sufficient factual basis.                See United States v.

DeFusco,    949     F.2d     114,   116,   119-20    (4th   Cir.    1991).      We

therefore affirm Law’s conviction.

            Next,      Law     challenges      the   reasonableness      of    his

sentence.         We   conclude,      however,       that   we     do   not    have

jurisdiction over this portion of the appeal.                    Section 3742(c)

of the United States Code limits the circumstances under which a

defendant may appeal a sentence to which he stipulated in a Rule

11(c)(1)(C)   plea      agreement     to    claims   that   “his    sentence   was

                                           3
imposed in violation of law [or] was imposed as a result of an

incorrect application of the sentencing guidelines[.]”                     United

States v. Sanchez, 146 F.3d 796, 797 & n.1 (10th Cir. 1998);

United States v. Littlefield, 105 F.3d 527, 527-28 (9th Cir.

1997).

             Here, Law’s sentence was not imposed in violation of

law.     His 180-month sentence is well within the maximum sentence

of   life    imprisonment      provided       by   21   U.S.C.A.   § 841(b)(1)(A)

(West Supp. 2009).        Nor is his sentence a result of an incorrect

application of the guidelines.             A sentence imposed pursuant to a

Rule 11(c)(1)(C) plea agreement is contractual and not based

upon the guidelines.           See United States v. Cieslowski, 410 F.3d

353, 364 (7th Cir. 2005) (stating that “[a] sentence imposed

under a Rule 11(c)(1)(C) plea arises directly from the agreement

itself,     not   from   the    Guidelines”);       Littlefield,    105   F.3d   at

528.        Because   § 3742(c)     bars       review    of   sentences   imposed

pursuant to a Rule 11(c)(1)(C) plea agreement and none of the

exceptions applies, we dismiss Law’s appeal of his sentence.

See United States v. Prieto-Duran, 39 F.3d 1119, 1120 (10th Cir.

1994) (finding that § 3742(c)(1) bars appeal of sentence imposed

pursuant to Rule 11(c)(1)(C) plea agreement where “government

agreed to forego filing a sentence enhancement information for

prior criminal activities under 21 U.S.C. § 851”).



                                          4
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We   therefore     affirm   the   conviction    and   dismiss   the

appeal of the sentence.       This court requires that counsel inform

his client, in writing, of the right to petition the Supreme

Court of the United States for further review.                If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                       5